         Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 1 of 19



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 ANNA BORKOWSKI, et al.,                          *

 Plaintiffs,                                      *

         v.                                       *
                                                          Civil Action No. 1:18-cv2809
 BALTIMORE COUNTY, MARYLAND, et                   *
 al.,
                                                  *
                Defendants.

*       *      *       *       *      *       *       *       *      *      *       *       *

    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT DILLON’S MOTION TO
                  DISMISS OR, IN THE ALTERNATIVE,
                     FOR SUMMARY JUDGMENT

        Defendant Paul Dillon, the Chief of Police of the University of Maryland, Baltimore

County Police Department (“UMBC PD”), through his undersigned counsel, submits this

Memorandum of Law in Support of his Motion to Dismiss the sole count against him. Count IV

(mislabeled as Count II), in which Plaintiff Frank asserts a claim under 42 U.S.C. §1983 against

Defendant Dillon, should be dismissed for failure to state a claim upon which relief can be granted.

Alternatively, Defendant Dillon is entitled to summary judgment and/or qualified immunity.

                                       INTRODUCTION

        Plaintiffs Anna Borkowski and Katelyn Frank have filed a multi-count putative class action

complaint against a number of defendants, including the University of Maryland, Baltimore

County (“UMBC” or the “University”) and some of its officials, including Chief Dillon, and

numerous members of the Baltimore County Police Department (“BCPD”) and of the Baltimore

County State’s Attorney Office (with the BCPD officers, the “Law Enforcement Defendants”).

        Ms. Frank’s claims relate generally to UMBC’s handling of her allegation that she was

sexually assaulted by another UMBC student on the UMBC campus in 2015. Complaint at ¶¶
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 2 of 19



130-176. At the time, Ms. Frank was a UMBC student. Id. at ¶ 130. After a Title IX investigation,

UMBC Board of Review hearing, and internal appeal, UMBC found the alleged assailant not

responsible. Id. at ¶¶ 169-175. Thereafter, Ms. Frank reported the alleged sexual assault to BCPD.

Id. at ¶ 176. Ms. Frank asserts separate claims against some of the Law Enforcement Defendants

regarding their handling of her criminal complaint. Id. at ¶¶ 177-190.

       Ms. Borkowski’s claims relate primarily to the Law Enforcement Defendants’ handling of

her allegations that she was sexually assaulted by three UMBC students in a Towson apartment.

Id. at ¶¶191-318. Ms. Borkowski was a Towson University student at the time of the alleged

assault. Id. at ¶191. She has not asserted any claims against Chief Dillon.

       The only allegation in the entire complaint against Chief (then Deputy Chief) Dillon relates

to a single interaction between Ms. Frank and Chief Dillon, when Ms. Frank reported the alleged

assault to him. Id. at ¶¶ 135-144 and ¶¶ 352-56. Specifically, Ms. Frank alleges that Chief Dillon

“improperly” persuaded her to not file a police report about the alleged assault. Id. at ¶ 136. In

fact, Chief Dillon merely explained to Ms. Frank her reporting options: namely, to file an internal

complaint with UMBC’s Title IX office, pursuant to UMBC’s “Interim Policy on Prohibited

Sexual Misconduct and Other Related Misconduct in effect in September 2015” (the “Policy,” a

copy of which is attached as Exhibit 4); to file a police report; or both. Not only were Chief

Dillon’s actions not improper, even if the Court accepts Ms. Frank’s allegations as true, they were

not unlawful. Accordingly, the Court should dismiss the claim against him, grant summary

judgment in his favor, or find that he is entitled to qualified immunity.




                                                  2
          Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 3 of 19



                                   FACTUAL BACKGROUND1

                                  ALLEGATIONS IN THE COMPLAINT

          Ms. Frank alleges that on September 10, 2015, another UMBC student lured her into his

dorm room and raped her. Complaint at ¶ 132. She reported the assault to Rina Rhyne2 and, with

her support, reported the alleged assault to Chief Dillon. Id. at ¶ 135. She alleges that Chief Dillon

“improperly persuaded [her] not to ‘report’ her assault to the police” and told her that the

“‘administrative method’ was ‘faster and easier,’ ‘more victim friendly,’ and was ‘easier to

prove.’” Id. at ¶ 137. She further alleges that Chief Dillon “convinced [her] to handle the matter

administratively” (id. at ¶ 140) in alleged violation of the terms of UMBC’s Memorandum of

Understanding (“MOU”) with BCPD (id. at ¶ 138) and that he failed to include the assault in the

University’s “Clery Report.”3 Id. at ¶ 142. She alleges that Ms. Rhyne was “concerned” that Chief

Dillon was violating the terms of the MOU, but Chief Dillon “brushed off” that concern and stated

that the “incident was not sufficiently serious to report to BCPD.” Id. at ¶¶143-44. Finally, she

alleges that Chief Dillon persuaded her not to pursue a criminal investigation of her assailant (id.

¶ 355), and as a result she did not report her rape to BCPD until later. Id. ¶ 356. She alleges it

was “unlawful for a law enforcement officer to dissuade a victim from filing a police report” (id.

¶ 353) – although she does not cite the law that was allegedly violated. Based on these alleged

facts, Ms. Frank contends that Chief Dillon violated 42 U.S.C. §1983. Id. at ¶¶ 352-56.

          It should be noted that Ms. Frank does not allege that Chief Dillon failed to tell her about

her option to file a police report or that he refused to accept a criminal complaint from her. Her


1
 The Factual Background is divided into two parts: the allegations in the Complaint, and additional
facts based on the affidavits and exhibits attached to this Memorandum of Law.
2
    In the Complaint, Plaintiffs misspell Ms. Rhyne’s last name; it is Rhyne, not “Rhine.”
3
  Federal law requires institutions of higher learning to prepare, publish, and distribute an annual
report containing campus crime statistics and security policies. This is known as a “Clery Report.”


                                                   3
          Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 4 of 19



only allegation is that he persuaded her to file a Title IX complaint with UMBC pursuant to the

Policy.

                                   ADDITIONAL INFORMATION4

          Chief Dillon is a sworn police officer who has worked for university police departments

since 1987. See Exhibit 1, Dillon Affidavit at ¶ 2. He started as a Police Officer with the

University of Maryland, College Park Police Department Operations Department, and rose

through the ranks, eventually reaching the rank of Major in 2002. Id. In 2010, he joined the

UMBC Police Department (“UMBC PD”) as Deputy Chief of Police. Id. He was promoted to

Chief of Police in the UMBC PD in July of 2018.5 During 2015, Chief Dillon was the Deputy

Chief of the UMBC PD. As part of his duties, he regularly met with students who alleged they

were victims of sexual assaults, often with Rina Rhyne. See Ex. 1, Dillon Aff. at ¶ 3; Exhibit 2,

Rhyne Aff. at ¶ 8.

          Rina Rhyne was the Program Coordinator for the Voices Against Violence (“VAV”)

program at UMBC from August 25, 2014, until July 15, 2016. See Ex. 2, Rhyne Aff. at ¶ 2. In

her position as Program Coordinator, one of her primary duties was to provide support to sexual

assault victims. Id. She was not part of UMBC’s Title IX office and did not investigate allegations

of sexual assault. Id. Instead, she provided the initial response efforts when a student disclosed

sexual assault to non-confidential staff or faculty members or to her office directly. Id. In this

role, she provided victims with an explanation of options and resources, helped victims to access

on-campus and off-campus services, and generally served as support for them. Id. Pursuant to


4
 This additional information is based on the affidavits of Chief Dillon and Rina Rhyne, a former
UMBC employee, copies of emails, and the UMBC Sexual Misconduct Policy in effect in
September 2015.
5
  A copy of Chief Dillon’s resume outlining his experience, education, awards and commendations
is attached as Exhibit 3.


                                                 4
           Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 5 of 19



UMBC’s Policy (Exhibit 4), Ms. Rhyne was a “quasi-confidential resource,” which meant that

victims’ conversations with her and their identity could remain confidential if the victim chose

not to report a sexual assault, unless there was a continuing threat of harm or a legal obligation to

reveal such information. See Policy, § VI.B, at p. 9; Ex. 1, Dillon Aff. at ¶ 3.

           In 2015 (and today), when a student alleges a sexual assault, the student has the choice of

filing a criminal complaint (i.e., a police report), filing a complaint with the University’s Title IX

office under the Policy, filing both types of complaints, or not filing a formal complaint at all. See

Ex. 4, Policy § VII, at p. 11 (giving a victim the choice of whether and when to report an alleged

violation of the Policy, and providing that “A Reporting Party can choose to pursue both a report

under this Policy and a criminal investigation at the same time.”);6 Ex. 1, Dillon Aff. at ¶ 4; Ex. 2,

Rhyne Aff. at ¶ 4. A student is not compelled to file a formal report – the Policy specifically

protects the student’s right to choose not to do so - and the Policy does not obligate the University

to file a police report if the student chooses to pursue only an administrative claim through the

University’s process or to not file any formal complaint. In short, the student chooses how and

when to proceed. Ex. 4, Policy § VII; Ex. 2, Rhyne Aff. at ¶ 4. “[I]t is common for students who

allege that another student sexually assaulted them to pursue university/college Title IX remedies

only, or no process at all, and to not file criminal charges.” Ex. 2, Rhyne Aff. at ¶ 5; see also id.

at ¶ 11.

           Ms. Frank, accompanied by her friends, came to meet with Ms. Rhyne in her capacity as

Program Coordinator in mid-late September 2015. Ex. 2, Rhyne Aff. at ¶ 3. Ms. Frank reported

that she was the victim of a sexual assault committed by another UMBC student. Id. Ms. Rhyne




6
  Section XI of the Policy clarifies that a report to the University under the Policy is independent
from any criminal investigation.


                                                    5
          Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 6 of 19



accompanied Ms. Frank, along with one of Ms. Frank’s friends, another UMBC student, to Greater

Baltimore Medical Center (“GBMC”) for a SAFE exam. Id. UMBC did not conduct the SAFE

exam and had no role in determining what would be done with the results of the exam. Id.

         On or about October 7, 2015, Ms. Rhyne asked Ms. Frank if she would like to speak with

a representative of the UMBC police department about her options. Ex. 2, Rhyne Aff. at ¶ 6. Ms.

Frank agreed, and Ms. Rhyne asked then-Deputy Chief Dillon to attend a meeting with her. Ex.

1, Dillon Aff. at ¶ 5; Ex. 2, Rhyne Aff. at ¶ 6. The meeting took place on October 7, 2015, and

included Ms. Rhyne, Chief Dillon, Ms. Frank, and Ms. Frank’s mother. Id.

         During the meeting, Chief Dillon explained the different reporting options Ms. Frank had:7

filing a complaint with the University’s Title IX officer to initiate a University investigation under

the Policy; filing a criminal complaint with the UMBC police, which would likely be referred to

the BCPD (if the allegations constituted rape in the first or second degree); filing both types of

complaints; or doing neither and not filing a complaint. Ex. 1, Dillon Aff. at ¶ 5; Ex. 2, Rhyne

Aff. at ¶ 7. Ms. Frank asked Ms. Rhyne and Chief Dillon about the differences between the

criminal/judicial process and UMBC’s process. Ex. 1, Dillon Aff. at ¶ 5; Ex. 2, Rhyne Aff. at ¶

8. Chief Dillon provided details such as the timeline of the different types of investigations and

the different evidentiary standards of the processes. Ex. 1, Dillon Aff. at ¶ 5; Ex. 2, Rhyne Aff. at

¶ 8. For example, he explained that the two processes have different standards of proof. Ex. 1,

Dillon Aff. at ¶ 5. He explained that, to obtain a conviction in a criminal process, the prosecutor

must show that the Respondent (i.e. the accused assailant) is guilty beyond a reasonable doubt, a

stringently high standard. Ex. 1, Dillon Aff. at ¶ 5. He further explained that, in contrast, under

UMBC’s process the reporting party (i.e. Ms. Frank) must show by a preponderance of the



7
    Ms. Rhyne also explained these options to Ms. Frank. Ex. 2, Rhyne Aff. at ¶ 4.


                                                  6
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 7 of 19



evidence that the Respondent was in violation of the Policy. Ex. 1, Dillon Aff. at ¶ 5. He explained

that the preponderance of the evidence standard is a lower standard than the criminal standard of

guilt beyond a reasonable doubt. Id. When asked about how long each process might take, he

informed Ms. Frank (and her mother) that UMBC’s Policy strives to adjudicate all Sexual

Misconduct related matters within a sixty (60) day timeframe, whereas a criminal process could

take longer. Id. Chief Dillon also explained that the evidentiary rules were different, adding that

the Court holds subpoena powers whereas UMBC does not. Id..

       Throughout this discussion, Chief Dillon only answered Ms. Frank’s and her mother’s

questions and objectively informed them of the different processes and reporting options. Ex. 1,

Dillon Aff. at ¶ 5; Ex. 2, Rhyne Aff. at ¶ 8. He never attempted to persuade or dissuade Ms. Frank

from choosing one process over the other (or from filing complaints in both venues).8 Ex. 1, Dillon

Aff. at ¶ 5; Ex. 2, Rhyne Aff. at ¶ 8. He did not discuss possible outcomes, much less guarantee a

certain outcome. Ex. 1, Dillon Aff. at ¶ 5. The meeting lasted for around twenty (20) minutes. Id.

At the conclusion of the meeting, Ms. Frank informed Chief Dillon and Ms. Rhyne that she wanted

to think about her options, but appeared to be more inclined to file a complaint with UMBC’s Title

IX office and not to file a police report. Ex. 1, Dillon Aff. at ¶ 5; Ex. 2, Rhyne Aff. at ¶ 9.

       Contrary to the allegation in the Complaint, Chief Dillon did not tell Ms. Frank that the

“‘administrative method’ was ‘faster and easier,’ ‘more victim friendly,’ and was ‘easier to




8
  While Ms. Rhyne was at UMBC, she met with several sexual assault victims with Deputy Chief
Dillon, and at no time did she ever hear him try to persuade or dissuade a complainant from any
course of action. Ex. 2, Rhyne Aff. at ¶ 8. She recalls Deputy Chief Dillon assisting several
students who came through the VAV program with criminal complaints. Id. When a student would
disclose a sexual assault to Chief Dillon, he would often call his contacts at BCPD to prepare them
for a pending criminal complaint (as he did in this case, as discussed below). Id. Furthermore,
Chief Dillon willingly arranged for his officers to take students to and from GBMC for SAFEs if
they needed transportation, where they could also get connected to BCPD officers. Id.


                                                  7
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 8 of 19



prove.’” (Complaint at ¶ 137). Ex. 1, Dillon Aff. at ¶ 6. At no time did he explicitly state that the

UMBC Title IX proceeding would be easier or that any outcome was guaranteed. Id. Ms. Frank

and Ms. Frank’s mother, however, may have drawn such conclusions from his explanation about

the different processes, the anticipated length of the different proceedings, and the different

burdens of proof. Id. Chief Dillon did not encourage or discourage Ms. Frank from pursuing one

process over the other. Ex. 1, Dillon Aff. at ¶ 6; Ex. 2, Rhyne Aff. at ¶ 8. At all times, as stated in

the Policy, it was Ms. Frank’s choice whether and how to report the alleged assault. Ex. 1, Dillon

Aff. at ¶ 6; Ex. 2, Rhyne Aff. at ¶ 11; Ex. 4, Policy at § VII.

       In the evening of October 7, 2015, Ms. Frank and Chief Dillon exchanged emails. Ex. 1,

Dillon Aff. at ¶ 7. Ms. Frank sent Chief Dillon a statement describing the sexual assault and

providing him with information about her vehicle so that UMBC PD could make alternative

parking accommodations for her.9 Ex. 1, Dillon Aff. at ¶ 7. In that email exchange, Chief Dillon

asked Ms. Frank to confirm in writing her “wishes for no police report and . . . for the Univ.

Investigation.” Ms. Frank responded that “I forgot to include in my original statement that I would

like to go through with a university investigation, not a police investigation.” Ex. 1, Dillon Aff. at

¶ 7. A true and accurate copy of this email exchange is attached as Exhibit 5. Thus, Ms. Frank

confirmed in writing that it was her “wish” to file a complaint under UMBC’s Policy and not a

police report.

       Ms. Rhyne interacted with Ms. Frank and her mother throughout the University’s

investigation of Ms. Frank’s complaint against the Respondent, and at no time did Ms. Frank ever




9
  Due to the sensitive nature of the allegations, a copy of the emailed incident statement is not
attached to this Motion, and the identifying details about Ms. Frank’s vehicle are redacted in
Exhibit 5. These documents are available to the Court and Ms. Frank’s counsel should they desire
to see them.


                                                  8
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 9 of 19



complain to Ms. Rhyne that she had wanted to pursue criminal charges but that Chief Dillon had

discouraged her or otherwise obstructed her in any way from doing so. Ex. 2, Rhyne Aff. at ¶ 10.

       If Ms. Frank had decided to file a criminal report, UMBC PD would have referred the

matter to the BCPD, if the allegations were of a 1st or 2nd degree rape, pursuant to the terms of the

MOU between BCPD and UMBC PD, and BCPD would have handled the criminal investigation.

Ex. 1, Dillon Aff. at ¶ 8. Ms. Frank alleges that Ms. Rhyne expressed concern that, by not causing

a police report to be filed about the alleged sexual assault, Chief Dillon was violating the terms of

the MOU. Complaint ¶¶138, 142-43. Actually, Ms. Rhyne never expressed that concern (Ex. 1,

Dillon Aff. at ¶ 9; Ex. 2, Rhyne Aff. at ¶ 12), and the MOU did not require UMBC PD to file a

report with BCPD when the victim chose not to file a police report. Id. To the contrary, the Policy

specifically provided that it was Ms. Frank’s decision, and Ms. Frank’s decision alone, to decide

if she wanted to make a police report to BCPD and thus initiate a criminal investigation. Ex. 1,

Dillon Aff. at ¶ 9; Ex. 2, Rhyne Aff. at ¶¶4,11; Ex. 4, Policy at § VII.

       Ms. Frank also alleges that Chief Dillon said the incident was not sufficiently serious to

report to BCPD. Complaint at ¶ 144. That is incorrect.10 Ex. 1, Dillon Aff. at ¶ 10. To the

contrary, at 4:03 pm on October 7, 2015, immediately after Chief Dillon’s meeting with Ms. Frank,

her mother, and Ms. Rhyne, Chief Dillon emailed Michael Peterson, who at that time was a

Lieutenant in charge of the Sexual Crimes Division with BCPD, to advise him of a possible

upcoming report of an alleged rape (although, consistent with the Policy, he did not reveal Ms.




10
   See Note 8. Making such a statement would be contrary to Chief Dillon’s regular practice, as
observed by Ms. Rhyne, of actively supporting students who decided to file criminal charges, and
is contradicted by the fact that he immediately contacted BCPD about Ms. Frank, as described
herein. See Ex. 2, Rhyne Aff. at ¶ 8.


                                                  9
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 10 of 19



Frank’s name). Ex. 1, Dillon Aff. at ¶ 10. A copy of the email is attached as Exhibit 6. Chief

Dillon advised Officer Peterson that he:

               just had a meeting with a rape victim along with her mother… The mother
               and daughter just really wanted to know about options they had about filing
               a police report and how a Title IX process would work as well. I answered
               their questions and she is going to think about it…. I asked no questions
               about the incident just [sic] answered questions about the process. If she
               decides to come forward to us-then you I [sic] would like to make
               arrangements for her to meet with your folks directly, will that be OK? I
               think it is unlikely she will file a police report she [sic] seemed more
               inclined to go the Title IX route.

Id. Officer Peterson responded on October 8, 2015, in pertinent part as follows: “I am glad you

had the opportunity to inform the victim of her options. We will be glad to assist in any way,

should the victim wish to file a police report….” Id. Thus, not only does evidence indicate that

Chief Dillon did not tell Ms. Frank that her allegations were not serious enough to report to BCPD,

he specifically informed a Lieutenant in charge of the Sexual Crimes Division with BCPD about

the rape allegations immediately after his meeting with Ms. Frank, in case she wanted to pursue

criminal charges. The choice was hers whether or not to do so.

       Ms. Frank also alleges that her report of a sexual assault does not appear in UMBC’s Clery

reporting statistics. Complaint at ¶ 142. This is incorrect. Ex. 1, Dillon Aff. at ¶ 11. Attached

as Exhibit 7 to the Memorandum is a copy of UMBC’s Clery crime statistics report for 2015. For

2015, UMBC reported ten reported “Rape” cases in the Clery Report. See Ex. 7; Ex. 1, Dillon

Aff. at ¶ 11. Also attached to Exhibit 7 is the detailed report of sexual assault crimes reported in

the Clery Report. Ex. 1, Dillon Aff. at ¶ 11. Ms. Frank’s allegation of a sexual assault is listed as

item no. 5 in the category of “Forcible Rape Cases” and was included in the Clery Report’s listing

of ten reported “Rapes.” Ex. 1, Dillon Aff. at ¶ 11. Thus, UMBC did report Ms. Frank’s alleged

sexual assault in its 2015 Clery Report.




                                                 10
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 11 of 19



                                    STANDARD OF REVIEW

       To survive a motion to dismiss for failure to state a claim on which relief can be granted,

“a complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Although the Court is required to “‘take the facts in the light

most favorable to the plaintiff,’” the Court “need not accept legal conclusions couched as facts or

‘unwarranted inferences, unreasonable conclusions, or arguments.’” Wag More Dogs, LLC v.

Cozart, 680 F.3d 359, 365 (4th Cir. 2012) (quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th

Cir. 2008) (internal citation omitted)). “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

       To the extent that the Court considers documents not referenced and not integral to the

Complaint, the summary judgment standard applies. See Fed. R. Civ. P. 12(d). Under Fed. R.

Civ. P. 56, this Court must grant summary judgment when there is no genuine issue as to any

material fact and . . . the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

R. 56(c). “Recent cases of the Supreme Court have made increasingly clear…the affirmative

obligation of the trial judge to prevent ‘factually unsupported claims and defenses from proceeding

to trial.’” Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317 (1986)). In determining whether summary judgment may be

granted, the Court must perform a dual inquiry into the genuineness and materiality of any

purported factual issues. Ross v. Communications Satellite Corp., 759 F.2d 355, 364 (4th Cir.

1985) (emphasis in original), rev’d on other grounds by Price Waterhouse v. Hopkins, 490 U.S.

228, 238 (1989).




                                                  11
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 12 of 19



                                          ARGUMENT

   I.       BECAUSE PLAINTIFF HAS FAILED TO IDENTIFY ANY CONSTITUTIONAL PROVISION OR
            FEDERAL LAW THAT CHIEF DILLON VIOLATED, HER CLAIM THAT HE VIOLATED 42
            U.S.C. § 1983 FAILS AS A MATTER OF LAW.

        Even without considering extrinsic evidence, the Complaint fails to state a claim against

Chief Dillon for violation of 42 U.S.C. § 1983. Ms. Frank’s only allegation against Chief Dillon

is that it was “unlawful” for him to dissuade her from filing a police report regarding the alleged

rape. Complaint at ¶¶ 353, 355. As noted above, Plaintiff does not allege that Chief Dillon failed

to inform her of her options or prohibited her from filing a police report - just that he discouraged

her from doing so.

        “Section 1983 imposes liability on state actors who cause the deprivation of any rights,

privileges, or immunities secured by the Constitution. To state a claim under § 1983 a plaintiff

“must allege the violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under color of state law.”

Loftus v. Bobzien, 848 F.3d 278, 284–85 (4th Cir. 2017) (internal citations and quotations omitted).

Thus, Ms. Frank must allege facts showing that Chief Dillon’s actions violated her rights under

the Constitution or federal law.

        The Complaint fails to satisfy this standard. Ms. Frank does not allege what law Chief

Dillon violated when he allegedly discouraged her from filing criminal charges. Chief Dillon is

not required to guess the basis for the claim against him. “To proceed under 42 U.S.C. § 1983, a

plaintiff    must     establish violation of    a     Constitutional right or     federal law.     A

plaintiff must specify what constitutional provision or federal laws were allegedly violated, and

identify the actors who allegedly violated these provisions or laws.” Asemani v. Wexford Health

Sources, Inc., No. RDB-16-3488, 2016 WL 6462065, at *2 (D. Md. Oct. 31, 2016) (citations




                                                 12
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 13 of 19



omitted); see also Cumbo v. Dovey, No. JFM-15-3374, 2017 WL 978975, at *3–4 (D. Md. Mar.

10, 2017) (dismissing plaintiffs’ § 1983 claims with prejudice because “[plaintiff] does not specify

what federal law or constitutional guarantee either [defendant] allegedly violated by [the alleged

actions], and none is apparent from the record”). Thus, in a similar case of a plaintiff failing to

identify the basis for a §1983 claim (even though, unlike here, the basis was discernible), the

District Court for the Middle District of North Carolina held, “the Court notes that Plaintiff's

Complaint itself does not state any basis for Plaintiff's § 1983 claim. In other words, Plaintiff's

Complaint does not identify any ‘right, privilege or immunity’ secured by a provision of the

Constitution or laws of the United States that has been violated. Therefore, Plaintiff has failed to

state a claim for violation of § 1983, and the Court will grant Defendants’ Motions to Dismiss as

to this claim.” Beck v. City of Durham, 129 F. Supp. 2d 844, 849–50 (M.D.N.C. 2000) (citation

omitted).

       Ms. Frank’s complaint wholly fails to meet this simple pleading standard. She does not

allege any constitutional or federal statutory legal prohibition on a police officer discouraging (but

not prohibiting) a victim from filing a criminal complaint. Nor could she, as there is no such

prohibition.11 The closest allegation Ms. Frank makes is the conclusory assertion that Chief Dillon

violated the MOU between UMBC and BCPD by not reporting her allegations to BCPD.

Complaint at ¶ 138. Even if this conclusory allegation were true, and even if the MOU had the



11
   See, e.g., Banisaied v. Clisham, 992 F. Supp. 128, 131 (D. Conn. 1998). In that case, the court
dismissed claims against a chief of police who allegedly attempted to dissuade plaintiffs from
pursuing a criminal complaint against him. Id. The court found that the actions did not violate any
federally guaranteed right. Id. The court also noted a distinction between discouraging someone
from filing a complaint and refusing to accept a criminal complaint. Id. at 131-32 (“Moreover,
plaintiffs do not aver that defendant, while acting in his capacity as Chief of Police, took action to
prevent an investigation into his conduct.”).




                                                 13
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 14 of 19



force of Maryland state law, it would not support a § 1983 claim. A § 1983 claim cannot be based

on the violation of state or local laws or common law torts. See Snider Intern. Corp. v. Town of

Forest Heights, Md., 739 F.3d 140, 145 (4th Cir. 2014) (“Conduct violating state law without

violating federal law will not give rise to a § 1983 claim.”); Street v. Surdyka, 492 F.2d 368, 370-

71 (4th Cir. 1974) (“[S]ection 1983 does not provide a remedy for common law torts. Instead it

creates a federal cause of action against those acting under color of state law who cause a

‘deprivation of any rights, privileges, or immunities secured by the Constitution and laws (of the

United States).’”) (quoting 42 U.S.C. § 1983).

        Accordingly, Count IV of the Complaint should be dismissed with prejudice.

  II.     BECAUSE MS. FRANK HAS NOT ALLEGED THAT SHE SUFFERED ANY DAMAGES AS A
          RESULT OF CHIEF DILLON’S ALLEGED CONDUCT, HER CLAIM UNDER 42 U.S.C. §
          1983 FAILS AS A MATTER OF LAW.

        Ms. Frank’s § 1983 claim also fails because Ms. Frank has not alleged that she suffered

any compensable damages as a result of Chief Dillon’s actions. It is undisputed that Ms. Frank

was able to pursue her Title IX claims against the respondent, which was her express choice. See

Ex. 5. Even though she was unhappy with the ultimate outcome of that process, she does not

allege that Chief Dillon was in any way responsible for the University’s ultimate decision that the

Respondent was not responsible for violating the Policy. She also complains that by the time the

Title IX process was over, the results of the SAFE exam had been destroyed and that, when she

did file a criminal complaint, the Law Enforcement Defendants failed to handle it properly.

Complaint at ¶¶ 150-51, 356. It is undisputed, however, that Chief Dillon (and UMBC) had no

control over either the disposition of the SAFE exam or the handling of the criminal complaint.

Ex. 2, Rhyne Aff. at ¶ 3; Complaint at ¶¶ 177-90. Ms. Frank has not alleged any specific injury

that she suffered as a result of Chief Dillon’s discouraging her from filing criminal charges in




                                                 14
            Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 15 of 19



October 2015. Because Ms. Frank has failed to allege that she suffered any compensable damages

proximately caused by Chief Dillon, her § 1983 claim fails as a matter of law.

     III.     CHIEF DILLON IS ENTITLED TO SUMMARY JUDGMENT.

            Even if Count IV of the Complaint is not defective on its face, Chief Dillon is entitled to

summary judgment on the claim. Chief Dillon did not discourage Ms. Frank from filing a police

report, as confirmed by both Chief Dillon’s and Rina Rhyne’s affidavits.12 Moreover, the fact that

Chief Dillon did not discourage Ms. Frank from filing a police report is confirmed by the email

exchange between Ms. Frank and Chief Dillon, in which Ms. Frank explicitly confirmed her wish

to proceed only with a University investigation, and not a criminal investigation. Ex. 5. It is also

confirmed by the email exchange between Chief Dillon and Lt. Peterson, immediately after Chief

Dillon’s meeting with Ms. Frank, in which Chief Dillon specifically advised Lt. Peterson that he

had just met with a rape victim who might wish to file a criminal complaint. Ex. 6. This email

exchange proves that not only did Chief Dillon not discourage Ms. Frank from filing a police

report, he actually laid the groundwork for her to file a police report with the BCPD if she chose

to do so.

            Because the factual predicate of Ms. Frank’s § 1983 claim is refuted by the affidavits of

Chief Dillon and Rina Rhyne and the contemporaneous email correspondence between Chief

Dillon and Ms. Frank and Chief Dillon and Lt. Peterson, the Court should enter summary judgment

in favor of Chief Dillon on this claim.

     IV.      CHIEF DILLON IS ENTITLED TO QUALIFIED AND ELEVENTH AMENDMENT IMMUNITY.

            In addition to the legal defects set forth above, the claim against Chief Dillon should be




12
   Ms. Rhyne’s affidavit is particularly entitled to weight, as she is not a party to the case and is
no longer employed by UMBC.


                                                    15
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 16 of 19



dismissed and/or summary judgment granted in his favor because Chief Dillon is entitled to

qualified and Eleventh Amendment immunity. The immunity defenses should be addressed at this

initial stage in the case, as qualified immunity is an “immunity from suit rather than a mere defense

to liability.” Pearson v. Callahan, 555 U.S. 223, 237 (2009). The Supreme Court has thus stressed

granting “qualified immunity at the earliest possible stage of litigation.” Id. at 232. Unless the

complaint states a “violation of clearly established law, a defendant pleading qualified immunity

is entitled to dismissal before the commencement of discovery.” S.P. v. City of Takoma Park,

Md., 134 F.3d 260, 265 (4th Cir. 1998) (citation omitted) (emphasis added). “The qualified

immunity doctrine relieves officers of having ‘to stand trial or face the other burdens of litigation’;

thus, it is crucial for courts to ‘resolv[e] immunity questions at the earliest possible stage in

litigation.’” McCaskill v. Yankalunas, 245 Fed. App’x 274, 277 (4th Cir. 2007) (quoting Saucier

v. Katz, 533 U.S. 194 (2001)). This means that the Court can take into account external evidence

and consider it, in the context of a summary judgment motion, at an early stage in the proceedings

before discovery. Given the paucity of the allegations against Chief Dillon, the absence of any

clearly established legal standard he is alleged to have violated, and the overwhelming factual

evidence that he did not discourage Ms. Frank from filing a criminal complaint, he is entitled to

qualified immunity on the § 1983 claim.

               1. Chief Dillon is Entitled to Qualified Immunity in His Personal Capacity.

       The “doctrine of qualified immunity is designed to ensure that government officials

performing discretionary functions can exercise their duties ‘free from the specter of endless and

debilitating lawsuits.’” Jackson v. Hogan, 2016 WL 6680209, at *4 (D. Md. Nov. 14, 2016) (Xinis,

J) (quoting Torchinsky v. Siwinski, 942 F.2d 257, 260 (4th Cir. 1991)). To decide qualified

immunity, the Court conducts a two-pronged inquiry:




                                                  16
        Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 17 of 19



                 First, we must decide whether a constitutional right would have been
                 violated on the facts alleged. Next, assuming that the violation of
                 the right is established, courts must consider whether the right was
                 clearly established at the time such that it would be clear to an
                 objectively reasonable officer that his conduct violated
                 that right.

Cloaninger ex. rel. Estate of Cloaninger v. McDevitt, 555 F.3d 324, 330-31 (4th Cir. 2009)

(emphasis added). The Court may use its “discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first….” Pearson, 555 U.S. at 236.

       Here, the first prong is not satisfied because, as discussed above, Ms. Frank has failed to

allege any constitutional or federal statutory right of hers that Chief Dillon violated. She is unable

to proceed on the basis of an alleged violation of the MOU because that document does not create

any right under the Constitution or federal law. Moreover, even if she did have a right to be free

from persuasion to not file a police report, the evidence shows Chief Dillon did not discourage her

from doing so.

       The second prong is not satisfied either. For a constitutional right to be “‘clearly

established’ means more than that it is well-known or easily articulated.” Cloaninger, 555 F.3d at

331. Rather,

                 the right the official is alleged to have violated must have been
                 clearly established in a more particularized, and hence more
                 relevant, sense: The contours of the right must be sufficiently clear
                 that a reasonable official would understand that what he is doing
                 violates that right. The relevant, dispositive inquiry in determining
                 whether a right is clearly established is whether it would be clear to
                 a reasonable officer that his conduct was unlawful in the situation
                 he confronted.

Id. (quotations and citations omitted). Qualified immunity shields “bad guesses in gray areas” and

permits liability only “for transgressing bright lines.” Raub v. Campbell, 785 F.3d 876, 881 (4th

Cir. 2015) (quotations omitted). It protects officials from “being blindsided by liability derived




                                                  17
       Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 18 of 19



from newly invented rights or new, unforeseen applications of pre-existing rights.” Pinder v.

Johnson, 54 F.3d 1169, 1173 (4th Cir. 1995). In deciding whether a right is “clearly established,”

federal district courts are generally limited to “the decisions of the Supreme Court, this court of

appeals, and the highest court of the state in which the case arose.” Doe ex rel. Johnson v. So.

Carolina Dep’t of Social Servs., 597 F.3d 163, 176 (4th Cir. 2010).

       In this case, the plaintiff cannot establish that Chief Dillon violated a “clearly established”

law, when she fails to allege what law he violated.

       Chief Dillon should not be exposed to a claim for money damages of this magnitude on

such a speculative and frivolous claim.

               2. Chief Dillon is Immune from Suit in His Official Capacity.

       Chief Dillon is also entitled to immunity in his official capacity. The Eleventh Amendment

bars federal courts from hearing claims brought by a citizen against a State. U.S. Const. amend.

XI. UMBC is an instrumentality of the State of Maryland and partakes “of the State’s Eleventh

Amendment immunity.” Palotai v. Univ. of Md. College Park, 959 F.Supp. 714, 716 (D. Md.

1997) (“University of Maryland is such an arm of the State partaking of the State’s Eleventh

Amendment immunity.”); Md. Ann. Code, Educ. §§ 12-101(b)(6)(i)(2); 12-102(a)(2). Although

Congress may waive immunity, “Maryland is not a ‘person’ within the meaning of § 1983.”

Pavlovic v. Univ. of Md. Baltimore County., 2013 WL 4775530, at *4 n.5 (D. Md. Sept. 4, 2013)

(citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)). Therefore, any Section 1983

claims against Chief Dillon “in [his] official capacities seeking monetary or retrospective damages

are barred by the Eleventh Amendment.” Middlebrooks v. Univ. of Md., 980 F. Supp. 824, 828 (D.

Md. 1997). The Court should therefore dismiss Chief Dillon in his official capacity.




                                                 18
       Case 1:18-cv-02809-DKC Document 4-1 Filed 10/05/18 Page 19 of 19



       WHEREFORE, Defendant Dillon requests that this Court dismiss the claim against him

with prejudice or, in the alternative, grant summary judgment in his favor.



                                                     Respectfully submitted,

                                                     BRIAN E. FROSH
                                                     Attorney General of Maryland


                                                     Christopher B. Lord
                                                     CHRISTOPHER B. LORD, #26117
                                                     ERIK J. DELFOSSE, #18881
                                                     Assistant Attorneys General
                                                     Office of the Attorney General
                                                     200 St. Paul Place, 17th Floor
                                                     Baltimore, MD 21202-2021
                                                     Telephone (410) 576-6559
                                                     clord@oag.state.md.us
                                                     edelfosse@oag.state.md.us




                                                19
